Citation Nr: 0414335	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  99-10 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than December 14, 
1994, for a total rating for compensation purposes based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran had active service from December 1942 to October 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from an April 1998 RO rating decision that determined there 
was no CUE (clear and unmistakable error) in the July 1987 RO 
rating decision for denying a total rating for compensation 
purposes based on unemployability.  In a September 2000 
decision, the Board denied the appeal.

The veteran appealed the September 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a November 2002 order, the Court granted a motion from the 
counsel for the VA Secretary to dismiss the appeal as to the 
CUE claim.  The Court also granted a motion from the counsel 
for the veteran to vacate and remand the September 2000 Board 
decision for adjudication of a pending informal claim for an 
effective date earlier than December 19, 1994, for a total 
rating for compensation purposes based on individual 
unemployability  (TDIU).  In that order, the Court found that 
the appellant was in essence, seeking an earlier effective 
date for his TDIU rating.  In December 2002, the Court 
entered judgment.  

Thereafter, the case was returned to the Board, which in June 
2003 remanded the case to the RO for development and 
adjudication of the issue of entitlement to an effective date 
earlier than December 19, 1994, for a total rating for 
compensation purposes based on individual unemployability.  
The Board notes here that "December 19, 1994" contains a 
clerical error in that the correct date for that issue is 
"December 14, 1994."  In February 2004, the RO issued a 
supplementary statement of the case as to that issue.  The 
case is now before the Board for review.




FINDINGS OF FACT

1.  The veteran's reopened claim of entitlement to a TDIU was 
received on December 14, 1994, and continuously prosecuted 
thereafter.  A rating decision dated in October 1995 granted 
a TDIU, effective from December 14, 1994.

2.  There is no evidence associated with the period within 
one year prior to December 14, 1994 showing the veteran to be 
unemployable due to service-connected disability. 


CONCLUSIONS OF LAW

Entitlement to an effective date prior to December 14, 1994, 
for the assignment of a total rating based upon individual 
unemployability due to service-connected disabilities has not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.155, 3.157, 3.400(o)(2), 4.16, 4.25 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA and Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The final rule implementing the 
VCAA was published on August 29, 2001.  66 Fed. Reg. 45,620-
32 (Aug. 29, 2001).  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

The RO notified the veteran consistent with requirements 
under the VCAA in a letter dated in October 2003.  He was 
informed of the information and evidence necessary to 
substantiate the claim, which evidence he was expected to 
submit, and which evidence VA would attempt to obtain for 
him.  He was also requested to inform the RO of any further 
evidence the claimant wanted VA to attempt to obtain, and to 
send the evidence needed relevant to the claim.  He has also 
been informed of what evidence was needed to substantiate his 
claim for an earlier effective date for TDIU.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The record reflects that 
the RO has made reasonable efforts to obtain relevant medical 
evidence adequately identified by the appellant in support of 
his claim.  The Board finds that VA has complied with the 
VCAA duties to notify and assist.  The RO provided the notice 
after the RO's rating decision on the matter.  The timing of 
that notice did not prejudice the claim in any way because 
the claim was subsequently readjudicated by the RO and the 
Board on the merits of the claim alone.

In the veteran's brief on appeal, received in June 2003, he 
asks for a medical review to "determine the date he became 
unemployable."  The question is no longer when the veteran 
became unemployable, but when he claimed to be so in a manner 
cognizable under the laws relevant to effective dates.

II. Earlier Effective Date

The veteran and his representative contend that the veteran 
is entitled to an earlier effective date for the grant of 
TDIU benefits.  They argue that an effective date retroactive 
to December 1987 is warranted, pursuant to 38 C.F.R. § 3.157 
and based on treatment of a service-connected disability at 
VA in December 1987. 

The effective date of an award of increased compensation is 
the earliest date that it is factually ascertainable that an 
increase in disability has occurred if the claim is received 
within a year from that date; otherwise, the effective date 
is the later of the date of increase in disability or the 
date of receipt of the claim. 38 U.S.C.A. § 5110(b)(2); 38 
C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125, 126- 
27 (1997).  A claim for a TDIU is, in essence, a claim for an 
increased rating.  Norris v. West, 12 Vet. App. 413, 420 
(1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent 
evaluation under the rating schedule.  See Parker v. Brown, 7 
Vet. App. 116, 118 (1994).  Once the veteran files a formal 
claim for disability compensation under 38 C.F.R. § 3.151, he 
obtains the procedural benefits bestowed by 38 C.F.R. § 
3.155(c), which provides that an informal request for 
increase or reopening will be accepted as a claim.  Norris v. 
West, 12 Vet. App. at 417.  Under the provisions of 38 C.F.R. 
§ 3.157(b)(1), an informal claim for increase will be 
initiated by a report of outpatient examination or 
hospitalization by VA or the uniformed services for 
previously established service-connected disabilities.  See 
Servello v. Derwinski, 3 Vet. App. 196, 200 (1992) (holding 
that a VA examination report constituted an informal claim 
for a TDIU).

In addition, once a veteran submits evidence of a medical 
disability, makes a claim for the highest rating possible, 
and submits evidence of unemployability, the requirements of 
38 C.F.R. § 3.155(a) that an informal claim "identify the 
benefit sought" have been satisfied and VA must consider 
whether the veteran is entitled to a TDIU.  VAOPGCPREC 12-
2001, interpreting Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001).  Moreover, a veteran is not required to submit 
proof that he or she is 100 percent unemployable in order to 
establish an inability to maintain a substantially gainful 
occupation, as required for an award of TDIU pursuant to 38 
C.F.R. § 3.340(a). Id.

When a claim for greater compensation is disallowed, and that 
decision has become final on account of the veteran's failure 
to appeal, the effective date for an increase awarded after 
the final action will be the date of receipt of the new claim 
or date entitlement arose, whichever is later.  38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.105, 3.156, 3.400.

The words application and claim are defined by regulation as 
a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).

In the present case, the veteran filed his initial claim of 
entitlement to TDIU in February 1987.  In connection with 
that claim, he underwent a VA examination in April 1987.  

In a July 1987 rating decision, the RO denied the veteran's 
claim for TDIU.  In that decision, the RO essentially 
determined that the veteran's current unemployability did not 
result from his service-connected disabilities.  He was 
notified of that decision and of his appellate rights, but 
did not file a substantive appeal within the time period 
allowed.  Consequently, that decision became final.  See 38 
C.F.R. §§ 19.129, 19.192 (1983).  

In September 1989, the RO received a VA medical record, 
showing treatment in August 1989 for a left inguinal hernia.  

Thereafter, by rating action in September 1989, the RO 
confirmed the previously assigned 90 percent combined 
service-connected evaluation for the veteran's service-
connected disabilities.  In that decision, the RO determined 
that the September 1989 VA medical record showed no treatment 
for service-connected disorders.  In a letter later that 
month, the RO notified the veteran that the evidence did not 
warrant any change in the RO's previous determination as to 
the service-connected disabilities.  That letter also 
notified the veteran of  his right to appeal.  He did not 
appeal.  Therefore, the September 1989 decision is final.  
See 38 C.F.R. §§ 19.129, 19.192 (1983).

The Board notes at this point that the law provides that a 
prior final rating action will be revised only on the basis 
of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a) 
(2003).  Given that a CUE claim with respect to either prior 
rating decision is not before the Board at this time, the 
Board will not address any such claim.  As noted in the 
introduction, a previous claim of CUE (with respect to the 
July 1987 rating decision) was appealed to the Board, and 
then appealed to the Court, which dismissed the CUE claim in 
its November 2002 Order.

The veteran filed a formal application for a TDIU on December 
14, 1994.  On that date, VA received from the veteran a VA 
Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability.  In connection with 
that claim, he underwent a VA examination in March 1995.  

On the basis of evidence from that examination, in an October 
1995 rating decision, the RO granted entitlement to TDIU, 
effective December 14, 1994.  In that decision, the RO 
determined that the veteran was unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.

The effect of the prior final rating decision of September 
1989 was to cut off any pending claim for a TDIU in the 
absence of clear and unmistakable error in that rating 
determination.  Such error is neither contended nor shown.  
See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Therefore, an 
effective date earlier than the date of the September 1989 
rating decision for the grant of a TDIU is not warranted.

Following the September 1989 RO denial, the next document 
thereafter received by the RO that can be construed as a new 
claim is the veteran's formal claim for TDIU, received on 
December 14, 1994.  Significantly, no records which could be 
viewed as an informal claim under 38 C.F.R. § 3.157 were 
received subsequent to the prior final denial of September 
1989, and prior to the date of the veteran's formal TDIU 
claim of December 14, 1994.  Therefore, the Board finds that 
the date of the veteran's formal TDIU claim constitutes the 
date of receipt of the veteran's new claim for TDIU benefits.

In this regard, the Board notes that in March and September 
1999, the RO received VA treatment records dated from 
September 1987 to January 1991, and from 1997 to 1998, 
respectively.  Also, in July 1999 the RO received a private 
medical statement dated in July 1999.  The VA is generally 
considered to have constructive notice of medical records in 
VA's possession.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Under that holding in Bell, it is generally correct 
that an earlier effective date may be found based on VA 
medical records dated prior to the current effective date of 
December 14, 1994, even though received later, on the basis 
that those records represent an informal claim as of the date 
of treatment.  38 C.F.R. §§ 3.157(b)(1), 3.155(a).  However, 
the doctrine of "constructive possession" of VA records laid 
out by the Court in Bell is not applicable prior to Bell, 
which was decided in 1992.  See Lynch v. Gober, 10 Vet. App. 
127 (1997).  Therefore, the VA treatment records dated from 
September 1987 to January 1991, and received in March 1999, 
may not form that basis. 

Having determined that December 14, 1994, is the date of 
receipt of a claim for purposes of assigning an effective 
date for TDIU, the Board must review the evidence of record 
prior to that time to determine when entitlement was shown.  
38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 3.400(o)(2) 
(2003); Hazan v. Gober, 10 Vet. App. 511 (1997).  
Specifically, under the provisions of 38 C.F.R. § 3.400, the 
Board must first review the evidence of record to determine 
whether an ascertainable increase in disability occurred 
during the period from December 14, 1993 to December 14, 
1994.  38 C.F.R. § 3.400.

As noted above, there is evidence of record in the form of VA 
medical records dated from 1987 to 1990, and from 1997 to 
1998; and a private medical statement dated in July 1999 and 
received in October 1999.  However, none of these records are 
dated within one year prior to the veteran's application of 
December 14, 1994, nor do they refer to the veteran's 
condition during that period.

Consequently, it may be concluded that the December 1994 
claim was not received within one year from the date it was 
factually ascertainable that an increase occurred.  
Accordingly, under these facts, the general effective date 
rule applies; the effective date of the award of TDIU will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  In this case, it was the date of claim.

Consequently, by operation of 38 C.F.R. § 3.400(b)(2), the 
earliest effective date assignable based on the award of a 
grant of TDIU can be no earlier than the date of receipt of 
the claim, December 14, 1994.  38 U.S.C.A. § 5110(a), (b)(1); 
38 C.F.R. § 3.400(b)(2).  Neither the veteran nor his 
representative has produced evidence, or identified any 
evidence not yet obtained, which would show that it became 
factually ascertainable that the veteran was entitled to TDIU 
at any time within the one-year period preceding his December 
14, 1994 TDIU claim.  38 C.F.R. § 3.400(o)(2).  Therefore, 
the Board finds that he is not entitled to an effective date 
any earlier than December 14, 1994, as assigned by the RO.  
See 38 C.F.R. §§ 3.400, 4.16(a), 4.25.




ORDER

An effective date prior to December 14, 1994, for entitlement 
to a total rating based upon individual unemployability due 
to service-connected disabilities is denied.



	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



